Opinión concurrente del Juez
Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Torres Rigual.
I-H
Los hechos del caso están expuestos en la opinión del Tribunal. Surge que el 13 de noviembre de 1959, Miguel A. *228Pardo y Caridad Otilia Brea se divorciaron. El tribunal en su sentencia, a solicitud de las partes, incorporó expresa-mente una estipulación sobre alimentos y honorarios, cuyo alcance y cumplimiento es la génesis de este recurso. En síntesis, mediante la referida estipulación el señor Pardo acordó pasarle a la señora Brea “la suma de $75.00 sema-nales para los alimentos de ella, cuya suma es la misma que el demandante ha venido pasándole a la demandada desde hace mucho tiempo [la causal fue separación] y está holga-damente dentro de sus medios económicos y la cual el demandante no podrá rebajar, ni solicitar que sea reducida, durante la vida de la demandante”. (Énfasis suplido.) Se obligó además a mantener sobre su persona, a favor de la señora Brea, una póliza de vida por $25,000. Adicional-mente, pactó el pago de honorarios por el proceso; la exis-tencia de determinados bienes gananciales, a los cuales la demandada Brea renunció; y que la violación por el deman-dante de la estipulación constituiría desacato civil.
Así las cosas, el 22 de septiembre de 1977, la señora Brea demandó al señor Pardo y su actual esposa, Sra. Irma Santana, reclamándoles pensiones alimenticias atrasadas desde fines del 1964, la restitución de la póliza de vida, cos-tas y honorarios. Contestada la demanda, en lo pertinente, se adujo que ella recibía en beneficios de Seguro Social una suma mayor de la que alega se le adeuda y la nulidad de la estipulación. Formularon reconvención por embargo ilegal.
Por sentencia sumaria, el tribunal condenó al señor Pardo y a la Sociedad Ganancial Pardo-Santana a pagar la suma de $65,675 en concepto de plazos alimenticios atrasa-dos, intereses desde la fecha en que debieron ser satisfechos, a obtener una póliza de vida (o acreditar ante el Tribunal haber constituido una garantía análoga para la eventuali-dad de que le premuriera), las costas y $1,000 de honorarios de abogado.
A solicitud de la parte perdidosa Pardo-Santana, revi-samos.
*229La estipulación en que se basa la causa de acción es una en cobro de alimentos. No se fundamenta en un contrato. La estipulación quedó fundida (merged) en la sentencia Valdés v. Hastrup, 64 D.P.R. 595, 600 (1945). Su validez, efectos y reclamos arranca de esa incorporación por la rúbrica judicial. Esencialmente, aunque se origina en un acuerdo de voluntades previo, su eficacia legal nace en virtud de la sen-tencia de divorcio. Esa circunstancia de por sí es suficiente para descartar la tesis errónea del tribunal de que la obli-gación asumida no es alimenticia —que se rige por el término prescriptivo de 5 años— sino una obligación dima-nante de un contrato que engendra un derecho personal susceptible de ser reclamado en o antes de 15 años. Por el contrario, la doctrina científica sólo admite un desdobla-miento hacia una figura contractual novada, cuando el con-venio versa sobre pensiones alimenticias vencidas, no futu-ras, mediante convenio reconocido por el alimentante. J. M. Manresa, Comentarios al Código Civil Español, 6ta ed., Madrid, Ed. Reus, 1973, T. 12, págs. 1206-1207; Q. M. Scaevola, Código Civil, Madrid, Ed. Reus, 1965, T. 32, Vol. 2, pág. 837.
Aquí la estipulación integrada a la sentencia fue con relación a pensiones alimenticias post-divorcio. En conse-cuencia, resulta aplicable el término prescriptivo de 5 años consagrado taxativamente en el inciso 1 del Art. 1866 del Código Civil para este tipo de acciones. 31 L.P.R.A. see. 5296. Lausell Marxuach v. Díaz de Yáñez, 103 D.P.R. 533 (1975) es distinguible. Dicho caso giraba en torno a un ataque a parte de la estipulación, en particular la adminis-tración de un bien inmueble y su división como objeto ganancial. Como cuestión de hecho, Lausell logró una re-baja a la pensión alimenticia que había pactado antes en la misma estipulación. Nunca se planteó la validez de la pen-sión en la dimensión que aquí consideramos.
*230Aclarada la naturaleza y término prescriptivo que gobierna la estipulación, analicemos su validez en lo con-cerniente a la cuantía. La regla general es que la determi-nación de la cuantía de los alimentos opera sobre el con-cepto de proporcionalidad. Éste a su vez se nutre de una evaluación del patrimonio, medios y capacidad de trabajo del alimentista vis-á-vis, las necesidades del alimentista. Aunque el Código acepta pactos como fuentes de responsa-bilidad en alimentos y otorga cierta libertad a las partes, ello no es absoluto. Art. 151, Código Civil, 31 L.P.R.A. see. 570. Este mismo precepto dispone que las normas generales sobre alimentos son aplicables a tales convenios, aunque tiene como fuerza limitante el principio de que el pacto no sea contrario a la ley, moral u orden público. Viera v. Sucn. Goitía, 55 D.P.R. 299, 302 (1939). Scaevola informa:
¿Qué consecuencias se derivan de todo lo dicho? Las que a continuación se expresan, claras y concluyentes: la., que tratándose de las personas que tienen derecho a alimentos, según el artículo 143, podrán establecerse los pactos que se estimen convenientes sobre lo accidental de dicho derecho (modo y lugar del cumplimiento de la prestación y aún la cuantía de ésta); pero no sobre lo esencial del mismo (propor-cionalidad entre la pensión y el capital, renuncia y trans-misión), puesto que entonces quedaría destruido el objeto de la ley y se infringiría además la doctrina del art. 1,255, que prohí-be consignar los pactos contrarios a las leyes que se ten-drían como no puestos, a tenor del párrafo primero del art. 4o; 2a., que respecto de cualquiera otra persona de las no comprendidas en el citado art. 143, pueden convenirse con entera libertad cuantas condiciones deseen los interesados, siempre que no sean contrarias a la moral y buenas costum-bres, ya que las prohibiciones del art. 151 atañen única y exclusivamente al derecho de alimentos por ministerio de la ley. (Énfasis suplido.)
Puig Peña destaca que “una condición fundamental que late en todo el disciplinamiento legal de la prestación ali-menticia es la efectiva posibilidad económica del obligado a la misma”. F. Puig Peña, Tratado de Derecho Civil *231Español, Madrid, Ed. Revista de Derecho Privado, 1971, T. 2, Yol. 2, pág. 269.
En esta perspectiva y a la luz de los hechos del caso, ciertamente la cuantía de $75 semanales no presentaba ninguna dificultad. La capacidad del demandado Pardo al momento de pactarla y ser sentenciado era y es evidente. El problema versa sobre la cláusula que le prohíbe rebajar o solicitar reducción durante la vida de la señora Brea. Esta restricción choca contra varios principios. El primero, el de proporcionalidad en que descansa la determinación del monto de una pensión alimenticia. Y el segundo, atenta contra un aspecto esencial de la ley, pues las adjudicaciones sobre el alimento no constituyen cosa juzgada y por lo tanto no pueden estimarse con carácter de finalidad. Fenning v. Tribunal Superior, 96 D.P.R. 615 (1968); Millán Rivera v. Solís Lazú, 85 D.P.R. 478 (1962). La prohibición insertada en la estipulación y recogida en la sentencia de divorcio no puede erigirse como obstáculo a un examen y modificación ulterior por un tribunal. Puig Peña expone:
¿Qué deberá pagar el alimentante al alimentista? Ya hemos dicho que, en la hipótesis normal, los alimentos comprenden lo que es indispensable para el sustento, vestido, habitación, asistencia médica y educación e instrucción del alimentista cuando es menor de edad. El alimentante deberá, pues, tener en cuenta que eso es lo que debe cubrir, entregando a tal efecto lo necesario para ello. Pero ¿en qué cuantía? ¿Cómo se fijará la cantidad necesaria? Si existe un pacto entre los interesados fijando la cantidad a entregar por la pensión ali-menticia, deberá respetarse en tanto en cuanto no altere fundamental y sustancialmente las proporciones establecidas por las leyes, pues la jurisprudencia tiene declarado que no obstante la fijación convencional de la prestación alimenticia acordada por los interesados en ella, puede perfectamente el juzgador variar el monto de la pensión cuando crea que altera las proporciones establecidas en el artículo lf6. (Énfasis suplido.) Op. cit., pág. 379.
En este sentido erró la sala sentenciadora al estimar que *232estaba impedida de examinar la procedencia de la pensión debido a la prohibición pactada. En la medida en que es absolutamente nula y contraria a la léy la cláusula que veda la modificación en el monto de la pensión, y forma parte de la sentencia cuyo cumplimiento hoy se reclama, el deman-dado Pardo puede atacarla colateralmente. Rodríguez v. Albizu, 76 D.P.R. 631, 635 (1954); Fernández v. Davison, 80 D.P.R. 253 (1958). Adviértase sin embargo, que el poder de modificación se extiende a alimentos futuros y no a men-sualidades vencidas. Valdés v. Hastrup, supra.
Consideramos ahora la negativa del Tribunal a reco-nocer que se le abonaran a la deuda los beneficios de Seguro Social recibidos por la demandante Brea. Aunque la defensa de compensación no es esgrimible en acciones por alimentos futuros (ad futurum), esto es, los que todavía no se han devengado —Art. 149 Código Civil (31 L.P.R.A. see. 568)— es oponible en reclamos de pensiones atrasadas. J. Puig Brutau, Fundamentos de Derecho Civil, 1970, T. II, pág. 337. Su razón estriba en que ya ha cesado el carácter de urgencia y perentoriedad que se le atribuye a una pen-sión no devengada. “El matiz de orden público que los ali-mentos propiamente dichos tienen desaparece en las pen-siones atrasadas, que por ser tales, es decir, por su innecesariedad, se transforman en deuda ordinaria, y ya con esta condición deben estar adornadas de todos los carac-teres que a la prestación normal asigna el Derecho de obli-gaciones.” Puig Peña, op. cit., pág. 273.
En el caso de autos, en lo que respecta a la deuda resul-tante en los cinco (5) años anteriores en que se funda la causa de acción de la demandante señora Brea, en teoría jurídica, la cuantía recibida a través del Sistema de Seguro Social podría abonarse como compensación. La dificultad de así adjudicarlo en esta revisión estriba en que el informe está huérfano y carecemos de los elementos de juicio *233respecto a si ello fue o no contemplado por las partes, ya que la estipulación y sentencia guardan silencio. Nótese que era un evento conocido o que debían conocer las partes por razón de sus edades, cercanas a la edad de tal beneficio. Igual enfoque se impone en cuanto al seguro de vida. Aunque esa obligación no es contraria a la ley, como tam-poco atenta al interés público, es menester que el tribunal de origen examine su razón de ser y su equivalencia de haber sido cancelado dicho seguro. Nótese que la subsisten-cia de esa póliza formó parte importante del pacto total mediante el cual la señora Brea renunció a su participación ganancial “en el mobiliario, instrumental y demás equipo de la Clínica Dr. Pardo”. (1)
r*H
El mandato de este Tribunal que devuelve el caso a instancia con la encomienda de resolver y pasar juicio sobre nuestros pronunciamientos, es correcto. La doctrina impe-rante es que la facultad de modificar una pensión alimenti-cia, “sólo se extiende a alimentos futuros, y no a mensuali-dades ya vencidas”. Valdés v. Hastrup, supra, pág. 601. Manresa, op. cit, T. 1, pág. 836; Puig Peña, op. cit, pág. 303. La reducción en la cuantía de una pensión alimenticia fijada no se retrotrae automáticamente a la fecha en que se formula judicialmente una solicitud al efecto, sino que es una cuestión que descansa en el juzgador, en virtud de los hechos en cada caso. Fernández v. Davison, supra. En la medida en que los dos protagonistas principales de este caso son “víctima[s] de la enfermedad, la penuria ... [y] demás azares de su existencia”, Suria v. Fernández Negrón, 101 D.P.R. 316, 319 (1973), debe el tribunal a quo disponer sabia y justicieramente las cuestiones pendientes.

 En su oposición la señora Brea objeta que esos fueran los únicos bienes disponibles, señalándonos que no se desfiló prueba, (Alegato de la recurrida, pág. 7 in fine.)